Exhibit 36 St George Street, Mayfair London WIS 2FW T + 44(0) 20 33013358 corporate finance limited F + 44(0) 20 7529 1402 The Directors Geo Genesis Group Ltd Rockefeller Center 1230 Ave. of the Americas, 7th floor New York, NY 10020 For the attention of Roger Bendelac, Esq. September 1, 2008 Dear Sirs, Further to our engagement letter dated April 18, 2008, we are please to confirm the agreed increase in Orange Corporate Finance's fee in the amount of an additional £10,000 to £30,000 annually payable quarterly in advance from September 2008 in relation to annual retainer as PLUS corporate advisor. Yours faithfully John Bridges Director For and on behalf of Orange Corporate Finance Ltd Agreed and accepted for an on behalf of Geo Genesis Group Ltd By Roger Bendelac Date Director
